IN THE SUPREME COURT OF THE STATE OF NEVADA


                          RESOURCES GROUP, LLC, AS                              No. 64676
                          TRUSTEE OF THE BOURNE VALLEY
                          COURT TRUST,
                          Appellant,
                          vs.                                                          FILED
                          U.S. BANK NATIONAL ASSOCIATION,
                                                                                        MAY 2 3 2016
                          AS TRUSTEE FOR STRUCTURED
                                                                                      TRACIE K. LINDEMAN
                          ASSET INVESTMENT LOAN TRUST,                             CLERK OF SUPREME COURT
                          MORTGAGE PASS-THROUGH                                   By   5 -`1
                                                                                         DEPUTY
                          CERTIFICATES, SERIES 2005-10,
                          Respondent.

                                                   VACATING AND REMANDING
                                      This is an appeal from a district court order denying a
                          preliminary injunction in a quiet title action. Eighth Judicial District
                          Court, Clark County; Kenneth C. Cory, Judge.
                                      Thefl district court denied appellant's preliminary injunction
                          motion, finding that appellant lacked a reasonable likelihood of success on
                          the merits of its quiet title claim because Copperhead Hills Landscape
                          Maintenance Association's nonjudicial foreclosure sale did not extinguish
                          respondent's deed of trust. In SFR Investments Pool 1, LLC v. U.S. Bank,
                          N.A., 130 Nev., Adv. Op. 75, 334 P.3d 408 (2014), this court decided that a
                          common-interest community association's superpriority lien has true
                          priority over a first security interest, and the association may
                          nonjudicially foreclose on that lien. Thus, the district court's decision
                          appears to have been based in part on an erroneous interpretation of the
                          controlling law. To the extent that the district court based its decision on
                          the conclusion that Copperhead Hills' lien did not include amounts for
                          which superpriority status can be granted, the record contains conflicting
                          evidence in that respect, even in light of this court's recent decision in
SUPREME COURT
          OF
      NEVADA


(0) 1 )347A    orgilyio
                                                                                                    -   oct3
                 Horizons at Seven Hills Homeowners Ass'n v. Ikon Holdings, LLC,          132

                 Nev., Adv. Op. 35, P.3d (2016). Cf. SFR Invs., 130 Nev., Adv. Op.
                 75, 334 P.3d at 418 (observing that monthly assessments "will typically
                 comprise most, perhaps even all, of the HOA lien"). Accordingly, we
                             VACATE the order denying preliminary injunctive relief AND
                 REMAND this matter to the district court for further proceedings
                 consistent with this order.'

                                                                                          J.



                                                                                          J.
                                                           Saitta



                                                           Pickering


                 cc: Hon. Kenneth C. Cory, District Judge
                      Law Offices of Michael F. Bohn, Ltd.
                      Snell & Wilmer, LLP/Las Vegas
                      Eighth District Court Clerk




                       'The injunction imposed by our March 31, 2014, order is vacated.
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e